DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 30, the claim term “appropriate size” is ambiguous.  Specifically, whether a size is “appropriate” is subjective and therefore the metes and the bounds of the claim language is not clearly established.  The claim is examined as meaning just a size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,885,228 to Rosenman et al. (hereinafter “Rosenman”) in view of U.S. Patent No. 5,865,791 to Whayne et al. (hereinafter “Whayne”).
For claim 25, Rosenman discloses a method for measuring an opening of an atrium of a subject (Abstract) (also see col. 5, lines 14-32) (Examiner’s Note: a skilled artisan understanding the “valve annulus” to be the mitral valve and the mitral annulus, as the tricuspid valve is typically not described as having any type of “annulus.”  Also, the mitral valve being in the left atrium), the method comprising:
inserting a catheter into the atrium of the subject (col. 5, lines 14-32) (also see col. 3, lines 27-33);
thereafter, deploying at least one loop from a wall of the catheter (col. 5, lines 14-32); and
thereafter, using the loop to measure the opening (col. 5, lines 14-32).
Rosenman does not expressly disclose that the opening of an atrium is an opening of an appendage of an atrium, inserting a catheter using a transvenous approach, and a distal end of the loop is distal to a distal end of the catheter.
However, Whayne teaches directing a catheter to the area of an opening of an appendage of an atrium (Abstract) (col. 2, lines 11-14), inserting a catheter using a transvenous approach (col. 2, lines 11-14) (also see col. 4, line 56 – col. 5, line 10), and a distal end of a loop (90) is distal to a distal end of the catheter (as can be seen in Fig. 35).

For claim 26, Rosenman further discloses wherein deploying the loop from the wall of the catheter comprises deploying the loop from a lateral wall of the catheter (as can be seen in Figs. 8-10).
For claim 27, Rosenman, as modified, further discloses wherein the method comprises measuring an opening of an appendage of a left atrium of the subject (col. 5, lines 14-32 of Rosenman).
For claim 28, Rosenman does not expressly disclose wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees.
However, Whayne teaches wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees (as can be seen in Fig. 35).
It would have been obvious to a skilled artisan to modify Rosenman wherein deploying the loop comprises deploying the loop such that a normal to a plane defined by the loop intersects a line that is parallel to a longitudinal axis of the catheter at an angle that is between 10 and 90 degrees, in view of the teachings of Whayne, because such a modification would be the simple substitution of the position of Rosenman’s ring with respect to the catheter that would lead to the predictable result of being able to measure the valve annulus.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Whayne, and further in view of U.S. Patent Application Publication No. 2015/0173592 to Leeflang et al. (hereinafter “Leeflang”).
For claim 29, Rosenman, as modified, further discloses wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium; and identifying the opening in response to the distal end of the loop reaching the opening (col. 5, lines 14-32, the ring 102 is at the distal end and is positioned in the opening before it is expands).
Rosenman and Whayne do not expressly disclose wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium.
However, Leeflang teaches moving the distal end of a catheter along a wall of a heart (para [0078]).
It would have been obvious to a skilled artisan to modify Rosenman wherein the method further comprises, before measuring the opening: moving the distal end of the loop along a wall of the atrium, in view of the teachings of Leeflang, because such a method step is a suitable method step for achieving Rosenman’s intended function of placing its ring inside of the valve annulus.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Whayne, and further in view of U.S. Patent Application Publication No. 2016/0015513 to Lashinkski et al. (hereinafter “Lashinski”).
For claim 30, Rosenman further discloses do not expressly disclose in response to the measuring, selecting an implant of an appropriate size (col. 3, lines 18-21; col. 3, lines 47-50; and col. 6, lines 55-57).
Rosenman and Whayne do not expressly disclose delivering the implant to the opening, by passing the implant through the catheter; and implanting the implant in the opening.

It would have been obvious to a skilled artisan to modify Rosenman to include delivering the implant to the opening, by passing the implant through the catheter; and implanting the implant in the opening, in view of the teachings of Lashinski, for the obvious advantage of fixing and reshaping the mitral valve.
Response to Arguments
Applicant’s arguments filed 11/23/21 have been fully considered.
With respect to the 112 rejection of claim 30, the examiner appreciates Applicant’s supplication of evidence to the argument that a skilled artisan would objectively understand what an “appropriate size” of an implant is.  However, the evidence is not conclusive.  For example, the evidence is for a specific device (i.e., the “Watchman FLXTM Left Atrial Appendage Closure Device”) from a specific company (i.e., “Boston Scientific”).  Applicant is not Boston Scientific and the examiner could not find any evidence that the Watchman device is being used in the instant invention.  Additionally, what may be considered “appropriate” can vary from one person to another, or from one person to another.  What Boston Scientific may consider “appropriate” may be different than what Transseptal Solutions considers appropriate.  Moreover, what may be considered “appropriate” is also subject to change over time.  Finally, the art even recognizes that operators may get a sizing wrong on an initial implantation, requiring a replacement, thereby throwing into question whether appropriate implant sizing is truly objective (see para [0004] of U.S. Patent Application Publication No. 2004/0225212 to Okerlund et al., which states that “in 25% of those patients, the initial device was removed with one of a different size”).
With respect to the 103 rejection(s), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Office doesn’t rely on the open-chest surgical approach in Fig. 35.  Any attempt to force this into the rejection would be an attempt to bodily incorporate Whayne into Rosenman.  Instead, “…in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  ClassCo v. Apple, slip op., at 8 (quoting KSR v. Teleflex) (Fed. Cir. 2016).  Therefore, a skilled artisan can take a loop from one portion of Whayne and a surgical approach from another portion of Whayne and fit them together like puzzle pieces when making the modification to Rosenman.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791